Order entered September 28, 2020




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-20-00143-CV

                      THEODORE SIMMONS, Appellant

                                       V.

                      MIDLAND FUNDING, LLC, Appellee

               On Appeal from the County Court at Law No. 3
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-01681-C

                                    ORDER

      We REINSTATE this appeal which we abated to allow the trial court an

opportunity to conduct a hearing to determine why the reporter’s record of the

September 19, 2019 bench trial had not been filed. The hearing was to be held by

September 18, 2020.

      Before the Court is the trial court’s September 24, 2020 request for

extension of time to conduct the hearing due to not receiving our abatement order.

We GRANT the request and ORDER the trial court to conduct the hearing no
later than October 9, 2020. Both LaToya R. Young, the reporter responsible for

the record of the September 2019 trial, and Janet Wright, Official Court Reporter

for County Court at Law No. 3, shall be present at the hearing.

      The trial court shall make written findings concerning the reasons the record

has not been filed and the solution to getting the record filed with this Court. The

findings shall be filed in a supplemental clerk’s record no later than October 14,

2020. A supplemental reporter’s record of the hearing shall also be filed no later

than October 14, 2020.

      By order dated August 10, 2020 order, we directed Ms. Young to not sit as a

reporter until the missing record was filed. That order REMAINS IN EFFECT.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Sally Montgomery, Presiding Judge of County Court at Law No. 3;

Dallas County Clerk John F. Warren; Ms. Wright; Ms. Young; the Dallas County

Auditor; and, the parties.

      We again ABATE the appeal to allow the trial court an opportunity to

conduct the hearing. The appeal will be reinstated no later than October 20, 2020.


                                             /s/   BILL WHITEHILL
                                                   JUSTICE